Per curiam.
This is a primary election contest for the democratic nomination for the office of Hancock County Commissioner. Lester won by 137 votes. Boone brought this action under the Georgia Election Code, Code Ann. § 34-101 et seq. The trial judge, after hearing, found the election so defective the result was placed in doubt. He declared the election void and ordered a new election to be held October 31, 1978. Lester appeals. After a comprehensive review of the case, we affirm.

Judgment affirmed.


All the Justices concur.